Citation Nr: 0635670	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  98-17 698A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a chronic stomach 
disorder.

2. Entitlement to service connection for residuals of a 
cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel







INTRODUCTION

The veteran had active service from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  This case was remanded by the Board on September 2, 
2003 for further development.

On July 17, 2006, the Board requested from the Veteran's 
Health Administration (VHA) an independent expert medical 
opinion on the issue of service connection for a 
gastrointestinal disorder for the purpose of deciding this 
claim.  The veteran's claims file, containing a VHA opinion 
letter dated September 4, 2006, now returns to the Board.


FINDINGS OF FACT

1. Resolving all doubt in the appellant's favor, a functional 
stomach disorder, characterized as non-ulcer dyspepsia or 
irritable bowel syndrome, had its onset in service.

2. The preponderance of evidence is against finding that 
residuals of a cholecystectomy are related to military 
service.


CONCLUSIONS OF LAW

1. A functional stomach disorder, characterized as non-ulcer 
dyspepsia or irritable bowel syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2. Residuals of a cholecystectomy were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated January 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  It specifically noted the elements necessary 
to establish service connection, and essentially made the 
veteran aware that he should submit any evidence he had that 
pertained to his claim, specifically requesting that he 
submit any "additional evidence you may have which would 
strengthen your claim."  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

The record before the Board contains the single available 
service medical record and post-service private and VA 
medical records, which will be addressed as pertinent.  In 
September 2006, the veteran submitted a letter to the Board 
noting that he was hospitalized at Fort Leonard Wood, 
Missouri and Fort Sheridan, Illinois, and that he received 
treatment for several years at a VA facility in San Juan.  
The veteran also submitted copies of medical articles already 
of record.  

The veteran previously identified hospitalizations at Fort 
Leonard Wood and Fort Sheridan, and treatment at VA's Puerta 
Tierra facility in San Juan from in the 1950s.  The record 
reflects that the RO requested the military records in 
November 1997, and received a reply in December 1997 from the 
National Personnel Records Center (NPRC) indicating that the 
veteran's service medical records were not available and were 
thought to have been destroyed in a 1973 fire at the NPRC 
facility.  VA reported in October 2001 that records for 
treatment at the VA clinic in San Juan were available only 
back to 1988.  The record reflects that VA medical records 
dating from 1988 were obtained.

Thus, all available evidence pertaining to the veteran's 
claim has been obtained.  
The Board is therefore satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
With regard to the veteran's claim for service connection for 
a chronic stomach disorder, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when implementing the award.  

In light of the Board's denial of the veteran's claim for 
entitlement to service connection for residuals of a 
cholecystectomy, no initial disability rating or effective 
date will be assigned and so there can be no possibility of 
any unfair prejudice to the veteran under the holding in 
Dingess.  For the above reasons, it is not unfairly 
prejudicial to the veteran for the Board to proceed to 
finally decide this issue in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2006).  In 
order to establish service connection for a claimed disorder, 
the following must be present: (1) Medical evidence of a 
current disability; (2) Medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) Medical evidence of a connection 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  A disability which is proximately due to or the 
result of a service-connected disease shall also be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Service connection 
will be presumed for certain chronic diseases if manifest to 
a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Chronic Stomach Disorder

The veteran contends that in 1953 or 1954, he began suffering 
abdominal pains in service, accompanied by vomiting, 
diarrhea, loss of appetite, insomnia, which required repeated 
sick bay calls, but never any definitive diagnosis.  The 
veteran contends that he received treatment for his stomach 
disorder during service at Fort Leonard Wood, Missouri and 
Fort Sheridan, Illinois.  However, as indicated above,  
search for these records by the NPRC was negative.  The only 
service medical documentation of record is a May 1955 
separation examination report which is negative for 
references to a stomach disorder, but includes the notation 
"multiple unrelated complaints, none supported by clinical 
evidence."

In July 1956, the veteran requested from VA a copy of the 
results of a gastric analysis.  While VA responded in an 
August 1956 letter that they were forwarding a copy of the 
analysis to the veteran, the analysis itself does not appear 
to be of record.

During the current proceeding, the NPRC reported in November 
1997 that the veteran's service medical and personnel records 
appear to have been destroyed in a fire at the NPRC in 1973.  
The Board notes that under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Although the case law does not lower 
the legal standard for proving a claim for service 
connection, the Board is obligated to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

A private medical record dated October 1997 reflects a 
diagnosis of duodenal diverticulum.  However, this record 
does not reflect the etiology of the disorder.

An October 1997 VA examination report reflects diagnoses of 
duodenal diverticulum and status post cholecystectomy, but 
does not include an etiology opinion.  An April 2003 VA 
examination report reflects diagnoses of sliding type hiatal 
hernia, duodenal diverticulum, and status cholecystectomy.  
The examiner noted that, in view of the unavailability of the 
veteran's service medical records and the absence of 
objective evidence of a stomach disorder until many years 
after discharge, he could not offer an opinion as to whether 
the veteran's stomach disorder is related to service.

Between March 1999 and January 2004 the veteran submitted 
medical articles concerning gastrointestinal disorders, 
including ulcerous dyspepsia and gastroparesis.  None of the 
articles conclusively link the veteran's chronic stomach 
disorder to service.  Generally, generic medical information, 
alone, is too inconclusive to establish a medical nexus to a 
disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  However, medical literature can provide important 
support for a claim when combined with an opinion of a 
medical professional.  Id.  In the present case, the veteran, 
a medical doctor, submitted a letter dated February 2002 
opining that the article about ulcerous dyspepsia "describes 
a gastrointestinal syndrome that coincides with the clinical 
frame of my condition."  

In July 2006, the Board requested an opinion from a VHA 
gastroenterologist as to the nature and etiology of the 
veteran's gastrointestinal disability.  A VA 
gastroenterologist submitted an opinion letter to the Board, 
dated September 4, 2006, indicating that the veteran had a 
functional stomach disorder, characterized by non-ulcer 
dyspepsia or Irritable Bowel Syndrome.  It was noted that 
there is no reason to believe that the notation "multiple 
unrelated complaints, none supported by clinical evidence," 
in the May 1955 separation examination report, is not the 
non-specific abdominal symptoms described by the veteran, 
especially considering that the veteran has complained of no 
other symptoms.  In regard to the 1956 gastric analysis, Dr. 
Harris stated: "A gastric analysis is an examination, which 
would be performed long after standard radiographic imaging, 
laboratory testing and empiric medication trials had failed 
to produce a diagnosis or improvement.  Given that the 
patient had this tertiary test performed in all probability 
less than a year after discharge from service, I believe this 
supports further his report that these symptoms began before 
his discharge from service."  Finally, Dr. Harris opined 
that "there is at least a 50 percent probability that these 
symptoms began during his period of active duty."

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds that the 
veteran's February 2002 medical opinion, made as it is in 
connection with a claim for monetary benefits from the 
government, to be self-serving but not lacking in 
credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore veteran's testimony simply because 
he or she is an interested party).  Further, there is no 
evidence of record to rebut Dr. Harris' opinion.

Resolving all doubt in the veteran's favor, the Board finds 
that the evidence is at least in equipoise as to whether the 
functional stomach disorder, characterized as non-ulcer 
dyspepsia or irritable bowel syndrome was incurred in 
service.  As such, the Board finds that service connection is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006).

Cholecystectomy Residuals

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for residuals of a 
cholecystectomy.  The examination report at separation from 
service is completely negative for complaints, diagnosis or 
treatment related to the veteran's gallbladder.  Further, 
there is no showing that the veteran was diagnosed with a 
diseased gallbladder until many years after separation from 
service.  Indeed, as reflected in the October 1997 VA 
examination report, the veteran reported having undergone the 
cholecystectomy just six years earlier.

Therefore, with no evidence having been presented which 
indicates that the veteran's gallbladder disease was incurred 
in service, and no evidence having been presented to show 
that the cholecystectomy was performed until 1991, more than 
three decades after separation from service, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for residuals of a 
cholecystectomy.

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a 
cholecystectomy, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a functional stomach disorder, 
characterized as non-ulcer dyspepsia and/or Irritable Bowel 
Syndrome, is granted.

Service connection for residuals of a cholecystectomy is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


